Citation Nr: 0016668	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for brain syndrome 
associated with trauma, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1957 to October 
1958.

The current appeal arose from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO granted entitlement to an 
increased (compensable) evaluation of 10 percent for brain 
syndrome associated with trauma, effective January 17, 1996, 
the date of claim for increased compensation benefits.

In July 1998 the RO granted entitlement to an increased 
evaluation of 50 percent for brain syndrome associated with 
trauma effective January 17, 1996.  A finding of competency 
was proposed.  The RO also determined that an effective date 
prior to January 17, 1996 for a grant of increased 
compensation benefits for brain syndrome associated with 
trauma was not warranted.

In August 1998, in response to the above determinations of 
the RO, the veteran indicated that he wished to continue his 
appeal.  He did not specifically file a notice of 
disagreement with the determination of the effective date for 
the grant of increased compensation benefits for his service-
connected brain syndrome associated with trauma which is 
otherwise not part of the current appeal.

In October 1998 the RO determined that the appellant was not 
competent to handle disbursement of funds.  He has not filed 
a notice of disagreement with the above determination which 
is otherwise not considered part of the current appeal.

In August 1999 the RO denied entitlement to service 
connection for hypertension, diabetes, and high cholesterol, 
and special monthly compensation by reason of being in need 
of regular aid and attendance or on account of being 
housebound.  The veteran has not filed a notice of 
disagreement with the above determinations, which are 
otherwise not part of the current appeal.

The RO most recently affirmed the 50 percent evaluation for 
brain syndrome associated with trauma in September 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

Brain syndrome associated with trauma is productive of total 
social and industrial inadaptability.


CONCLUSION OF LAW

The criteria for a 100 percent rating brain syndrome 
associated with trauma have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.2, 4.7, 4.21, 4.124, 4.129, 
4.132, Diagnostic Codes 8045-9304 (effective prior to 
November 6, 1996);  38 C.F.R. 4.130, Code 8045-9304, 61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to conclusions reached on any given medical issue to 
include a determination with regard to such things as degree 
or extent of functional impairment of a disability, etc., the 
Court has repeatedly admonished that VA cannot substitute its 
own judgment or opinion for that of a medical expert.  See, 
i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
both entitlement to the assignment of specific ratings must 
be made upon a review of the entire evidentiary record 
including thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The assignment of a particular diagnostic code is completely 
dependent upon the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in diagnostic codes by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  As will be discussed 
below in pertinent part, in this case, the Board has 
considered whether other rating codes might be more 
appropriate than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

In general, pursuant to 38 C.F.R. § 4.124a, disability from 
organic disease of the central nervous system and associated 
residuals are rated in proportion to the impairment of motor, 
sensory or mental function.

Brain disease due to trauma is rated under Diagnostic Code 
8045.  When there are purely neurological disabilities, such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, the rating will be under 
the Codes specifically dealing with disabilities with 
citation thereto by hyphenated code.  

When there are purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, this will be ratable as 10 percent disabling and no 
more under Code 9304.  This 10 percent is not to be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated therewith.

[It is noted that the criteria for Code 8045 did not change 
in November 1996, but those for the psychiatric rating of 
such disability under Code 9304 did as will be described 
below].

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for 
brain syndrome associated with trauma be evaluated under the 
pertinent regulations effective both before and after the 
recent amendment.  See Bernard v. Brown, 4 Vet. App. 384 
(1995).

The old schedular provisions (prior to November 7, 1996) of 
Diagnostic Code 9304, applicable to dementia due to head 
trauma claims, require that evaluation will be based on 
certain criteria:  

An organic mental disorder under 38 C.F.R. § 4.132, Notes (1) 
and (2) with or without the qualifying phrase of related 
"psychotic" manifestations, will be rated on the general 
formula for organic mental disorders, assigning a rating 
reflecting the entire psychiatric picture.  

An organic mental disorder, as defined by the American 
Psychiatric Association Manual, is characterized by solely 
psychiatric manifestations.  In the general rating formula 
for organic mental disorders previously in effect, a 30 
percent rating was assignable if there was definite 
impairment or social and industrial adaptability; a 50 
percent rating was assignable if there was considerable 
impairment of social and industrial adaptability; and 70 
percent was assignable if there was severe social and 
industrial inadaptability.  A 100 percent rating was 
assignable when intellectual functions, orientation, memory 
and judgment, and lability and shallowness of affect was of 
such extent, severity, depth and persistence as to provide 
total social and industrial inadaptability.

However, in rating dementia due to head trauma, neurological 
and other manifestations of common etiology to the mental 
disorder may be present, and if so, are to be rated 
separately as separate entities under the neurological or 
other appropriate system, and combined with the rating for 
the mental disorder.  

The schedular criteria for evaluation of psychiatric 
disabilities were revised effective November 7, 1996.  

Under the revised criteria, a 100 percent evaluation may be 
assigned for dementia due to brain trauma with total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation may be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assignable under the revised 
provisions for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  

Many of the variations found in the psychiatric evaluations 
before and since revision are based on the nomenclature, 
etc., employed by the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 3rd 
and 4th editions DSM-III-R and DSM-IV.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Service records and related documentation show that while on 
liberty overseas, in April 1958, the veteran was admitted 
after having been found in a comatose state.  An initial 
assessment was encephalopathy due to trauma and anoxia.  
Exploratory burr holes were drilled and findings were normal.  
The diagnosis on transfer to the Untied States for care was 
disorder, psychotic, with demonstrable physical etiology or 
associated structural chain in the brain, paranoid type.  He 
had improvement in his physical condition but his overt 
psychosis continued.  

On transfer admission he had moderate depression with slow 
and sparse speech and slurring.  There was a brief history of 
delusions and hallucinations which had ceased.  There was a 
memory deficit for the period immediately surrounding the 
incident at which time he had (from all accounts) been 
injured.  The Medical Board proceedings noted that it was 
unclear whether he had been involved in any sort of 
altercation or had simply collapsed in a drunker stupor.  
Also of record is a letter from a supervising officer to his 
family relating to the circumstances of the injury.

The Medical Board physical examination found pertinent 
neurological signs to be normal.  He had been admitted to the 
locked psychiatric ward for evaluation.  

Pneumoencephalogram had showed no structural damage to the 
brain and no anatomic evidence of encephalopathy.  An 
electroencephalogram (EEG) showed mild general dysrhythmia.  
It was felt that he had fully recovered from the actual 
trauma.  As for his mental state, on evaluation it was found 
that he no longer had any hallucinations or other psychotic 
manifestations.  However, he was absent motivation and a 
feeling of adequacy, as compared to his prior eagerness to 
serve.  The psychiatric conclusion was that he had undergone 
a personality change as a result of the trauma.  Another 
assessment was that this was not certain.

At the time of the initial VA examination in early 1959, the 
veteran showed no signs of irritability, inappropriate 
affect, neglect in appearance, dementia or bizarre behavior.  
There was a notation that he had small depressions over the 
right and left parietal bones a result of the inservice 
trephine opening.  He had had no loss of consciousness, 
amnesia, dizziness, vertigo, etc., since the original 
episode.  

On examination, there was felt to be no evidence of any 
personality alteration.  The veteran described the inservice 
episodes, and said that he had had some problems getting work 
since service.  It was noted that he had developed headaches 
when exposed to sunlight but that these disappeared quickly 
without medication.  An EEG showed signs of moderate diffuse 
slowing involving all areas of the cortex.  It was felt that 
this was not necessarily diagnostic of organic brain damage 
and alone was not of sufficient importance to indicate 
convulsive brain damage.  The examiner concluded that he had 
acute brain syndrome, associated with trauma with psychotic 
reaction, recovered.

The original rating action in May 1959 granted service 
connection for brain syndrome associated with trauma 
(recovered) and assigned a noncompensable rating.  

The veteran requested to reopen his claim for evaluation of 
his head injury in a VA Form 21-4138 filed in 1996.  There is 
no evidence with regard to treatment in that interim period.

On VA examinations in April and May 1996, the veteran 
reported his inservice history of head trauma and said he had 
been in a coma for 20 days.  On the psychiatric portion of 
the evaluation, the veteran stated that other than when in 
the service, he had had no treatment and had not been an 
inpatient or outpatient for any mental health problems 
whatsoever.  He had worked for the same company for 32 years.  
There was no evidence of depression, his memory was fair for 
recent and remote, and he denied hallucinations, etc.  

Subjective complaints included headache, vertigo, pain and 
nightmares of people trying to kill him.  On psychiatric 
evaluation, the only symptom was nightmares.  He was felt to 
be competent.  The examiner felt that as for diagnoses, under 
Axis I, the veteran showed no mental disorder.  Axis III was 
post concussion head syndrome manifested by headaches, 
vertigo and nightmares.  Severity of psychosocial stressors 
was 1-2 and Global Assessment of Functioning (GAF) score was 
85-90.  

The examiner opined that the veteran did not show any marked 
emotional symptomatology as a result of his head injury while 
in the service, but he had some physical problems and was to 
be seen by the neurologist the following week. 

On the neurological evaluation the following week in May 
1996, the veteran said that he had had headaches since the 
initial injury.  These were described as bitemporal and 
intermittently severe, but he had no associated neurological 
abnormalities.  He also had occasional lightheadedness.  He 
tended to lose track of his thoughts.  There were no 
associated features.  The veteran reported that he had worked 
as a truck driver since 1964 and also helped to load and 
unload the trucks for a supermarket chain.

On VA neurological examination, his speech was clear and he 
was alert and oriented.  Concentration was intact and he was 
able to follow sequences of the evaluation, subtract, was 
aware of news, etc.  It was noted that if he had been in a 
coma from head trauma for 20 days, this would have been in 
the category of severe.  However, the examiner found it 
difficult to clarify specific loss of function.  

Specifically, the examiner concluded that there was no clear 
evidence of traumatic encephalopathy but more detailed 
neurological examination would be required, although it was 
unlikely that there was a significant cognitive loss.  The 
examiner concluded that further neurological tests were not 
required.

As a result of the 1996 VA examinations, in a rating action 
in May 1996, the RO increased the veteran's rating from 
noncompensable to 10 percent disabling.  The veteran filed a 
Notice of Disagreement (NOD) therewith.

Another series of VA examinations were undertaken in November 
and December 1997 at which time the claims folder was 
available to the examiners.  On all three occasions, the 
veteran was driven to the examinations by others.  The 
veteran did not recall the nature of the inservice incident.  
However, after service, he was unable to get work for awhile 
or held odd jobs; since then, had worked in local delivery 
until about a year before the examination.  

The veteran described a tendency to get lost and had 
difficulty recalling directions.  This had been a chronic 
problem all of his working life, but he felt that his 
symptoms had increased in the past 6-7 years.  His wife had 
always taken care of the finances as the veteran was not able 
to do that from the beginning of their marriage some 30 years 
before.  

On objective neurological examination, eye contact was poor.  
Communications were appropriate; movements were somewhat slow 
although coordinated.  Diagnoses were as follows:

1.  Status-post traumatic head injury, 
bilateral bur holes are present and a 
moderate to severe injury apparently 
occurred.  It would be expected that 
residual effects would be mild, 
considering the current degree of 
achievement and his work history.

2.  A more recent period of complaint and 
apparent deterioration appears to be 
likely on the basis of depression.  He 
appears to be sad, somewhat withdrawn and 
the natural evolution of head injury 
would not be delayed progression.

The examiner noted that the veteran had experienced a 
significant head injury in 1958.  It was felt that the period 
of coma was actually his period of amnesia but this would 
still be a significant degree of injury.  It was felt that 
given the evidence of record, "it is most likely that some 
loss of cognitive capacity did occur, even though there was 
no primary motor effect".

The examiner went on to say, however, that after the incident 
in service, the veteran went on to drive trucks for many 
years and had been able to carry out directions and find his 
way in that environment over an extended period of time when 
driving large trucks.  He also opined that further 
neurodiagnostic studies were not warranted.  However, a 
psychological assessment relating to the veteran's depression 
was recommended.  

In December 1997, the veteran underwent VA psychological 
evaluation.  His complete history was noted.  The claims file 
was provided for the examiner's review.  The veteran stated 
that he had been married to his current wife for 37 years and 
they had four grown children.  He largely kept to himself and 
had worked as a day laborer until 1963 after which he became 
a truck driver for a super market until retirement in 1996.  

On examination, the veteran said that he experienced 
headaches with dizziness, poor concentration and increasingly 
poor memory.  He said he had had these symptoms since the 
head injury but he thought the problems had gotten worse.  He 
also reported nightmares in which someone was trying to kill 
him or he was trying to remember what happened at the time of 
the incident in 1958.  

It was noted that he was being seen by VA for 
hypercholesterolemia, hypoglycemia, glucose intolerance and 
borderline hypertension.  He had quit his job when the 
changing of hours and routes, etc. became too stressful.  He 
reportedly liked retirement and felt his time was well filled 
up with working around the house, trips, walking, bike rides, 
etc.  His wife took care of the house, finances and cooking.  
He would do activities alone or with his wife he did not 
often initiate conversation with others, but did converse 
with people when they talked to him.

On examination, the veteran's responses were terse and he was 
a poor historian.  He sat with his head down and his demeanor 
was depressed, but he denied depressed mood.  He took a large 
battery of cognitive tests, and validity scales indicated a 
valid profile.  In essence, the patterns of confusion, 
disorganization, etc., all were said to reflect general 
intellectual functioning at a low average range.  

There was significant impairment in memory, attention and 
concentration, problem solving and executive functioning.  
There was also mild impairment in language.  Ability to learn 
new information was average but understanding tended to be 
concrete.  The veteran had some disorientation.  The 
psychologist stated that the results were consistent with 
dementia resulting from a head injury.  It was also noted 
that his wife had handled the finances throughout their 
married life.  In that regard, the veteran stated that if his 
wife could not handle the finances, he would go to his 
daughter for help because he did not feel competent to do so 
himself.

The psychologist diagnosed Axis I dementia due to head 
trauma.  Rule out early onset progressive dementia.  His GAF 
was felt to equal 55 currently (noting that he had a great 
deal of assistance from family members).  

The examiner opined that after reviewing his clinical 
records, interviews and testing, his cognizant deficits were 
consistent with traumatic brain injury and his functioning 
was seriously impaired.  Deficits associated with this sort 
of injury were noted not to usually be progressive so it was 
felt that it was likely that many of them had to have been 
present since the head injury but his life had been 
structured so that the deficits interfered only to a limited 
extent with his ability to function.  

Specifically, he had been able to work in a very structured 
and fairly simple job, driving a truck, where his destination 
was written down, all of which had been fairly consistent 
over the years.  He also was noted to have the considerable 
support from his family with his wife managing the household 
and handling all of the family finances.

The psychologist, however, also noted that alternatively, one 
could not rule out the possibility of a coexisting early 
progressive dementia.  There was an increased incidence of 
dementia later in life with head injuries.  In that regard, 
third party testing and serial testing would be able to 
assist in determining if such a process were taking place.  
However, the veteran refused to allow his wife to be 
questioned and no previous testing was available in that 
regard.  It was opined that he was unable to work at this 
time, and had already been feeling the strain of his job of 
over 30 years when he retired a year before.  There was no 
reason to think that the nightmares were related to his 
above-stated deficits.

On a VA Form 21-4138 submitted in November 1998 with regard 
to aid and attendance benefits, the veteran's wife indicated 
that he could not be left alone and needed assistance in 
everything; that he was badly oriented, confused and had 
lapses of memory.

The veteran has since indicated that all of his treatment 
records are found at the VA facility in Loma Linda, and that 
there were no other records available.  VA outpatient 
treatment records into 1999 show that he has been seen for 
treatment of a variety of medical problems including 
hypertension, etc.  The only symptom relating to his head 
trauma injury was once when he was said to be anxious.

On VA examination in June 1999, relating to the need for aid 
and attendance, it was noted that he had been married to his 
wife since 1960 and they had four adult children.  During the 
day he would walk, ride a bike or do yard work, staying close 
to home.  

From 1959-1963 the veteran had worked as a day laborer and 
thereafter, had a job driving a truck for a supermarket until 
1996.  In addition to complaints of hypertension, diabetes 
and status post-head injury, he also reported headaches and 
dizziness and memory loss.

On examination, the veteran had poor eye contact; mood was 
dysphoric and affect restricted.  His eye contact was poor 
throughout and attention and concentration moderately 
impaired.  Testing showed significant impairment in a number 
of critical areas including judgment, significant memory 
impairment, difficulty managing financial affairs, inability 
to do mental calculations and to manage day to day finances.  
He had significant difficulty in making appropriate decisions 
regarding personal health and safety and problem solving.  
Overall results of the Independent Living Scale indicated he 
was not competent to manage his own affairs or his financial 
affairs, and was in need of significant assistance in his 
day-to-day activities due to the "nature of his head injury 
and complications more likely of his diabetes and other 
health conditions".

Additional examinations were undertaken in May 1999.  In 
summary of the physical evaluation, it was noted that he had 
a history of hypertension, diabetes, high cholesterol, etc., 
none of which were likely to be related to his head trauma.  
He was said to have some residual weakness shown on the right 
side as a result of his head injury, in addition to 
psychiatric component residuals, but the nature of such 
weakness and any testing to support that assertion is not of 
record.

On extensive psychological assessment, the veteran was 
accompanied by his wife.  The examiner reviewed the records 
in detail including the reports of the VA evaluations in 
1997.  When asked why the evaluation was taking place, the 
veteran said that his wife wanted aid and attendance because 
he was unable to take care of himself.  His wife explained 
that he did nothing for himself and she had to do everything.  
When asked how things had recently changed, the veteran's 
wife reported that he seemed more depressed, never talked and 
was tired and moody.  The veteran described his daily 
activities, and both of them indicated that they had not 
sought treatment for his mental health symptoms.  

Many of the veteran's responses to questions were recorded.  
The evaluator noted agreement with the assessment of the 
November 1997 review in that the veteran had significant 
depressive component.  Of note was the extremely slow 
responsiveness which was felt to possibly represent a 
depressive or volitional component.  In that regard, it was 
noted that the 1997 tests had shown impairment in memory, 
attention, concentration, problem solving and executive 
functioning as well as language, and an important factor in 
that testing was the speed with which it was performed.  

It was further noticed that some concern might arise that a 
slow response may translate into an impaired result.  It was 
also of interest that no treatment had been sought out 
throughout the years, and that the only time they were 
brought up was in the context of the examination.  The 
examiner concurred that there was no basis for associating 
the hypertension and other organic problems with the head 
trauma. 

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his brain syndrome 
associated with trauma is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran and his wife's assertions concerning the 
severity of his brain syndrome associated with trauma (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  


In fact, the veteran has specifically indicated that he has 
been treated only at VA, and pertinent VA outpatient records 
are already in the file.  Also, the veteran has been afforded 
the benefit of numerous comprehensive VA examinations which 
have been associated with the claims file.  The Board is 
unaware of any additional pertinent evidence which has not 
already been requested and/or obtained.  The Board is 
satisfied that VA has assisted the veteran in the development 
of his claim, and no further assistance is required.

In rendering an equitable assessment in this case, the Board 
would be remiss if it did not note it might seem surprising 
that the veteran would now manifest such seemingly 
precipitously deteriorating and significant impairment in 
1996 when he had seemingly not had such for years since from 
the incident in 1958.  [For instance, his GAF was 85-90 in 
April/May 1996 but had purportedly deteriorated to at least 
55 (if not lower) in December 1997, that GAF being assigned 
with the notation that it was only with ongoing, considerable 
familial back-up in everything].  

First, nonetheless, the information of record with regard the 
1958 incident tends to support that it was not so much the 
brain or skull trauma per se that caused problems but the 
lack of oxygen to the brain, or anoxia, that precipitated the 
veteran's subsequent residuals.  And the nature of that 
injury is relatively consistent with his clinical signs then 
and since, according to experts.

Moreover, with regard to the issue of why he has not shown 
signs over the years, the answer seems at least in part to 
have been provided in a recent analysis of a medical expert 
who reflects that given the nature of the veteran's history, 
i.e., he has apparently been leading a sheltered and 
structured life for decades, with family, employers, friends, 
etc., covering or compensating for his inadequacies, all of 
which permitted him to continue in his job and at home in a 
pattern which did not require much from him in the way of 
decision making, etc, and those other activities in which 
capacity he is now found to be so lacking.  

In other words, perhaps it is not so surprising after all 
that since he has retired from his job as a supermarket truck 
driver for 30+ years, and now finds himself at home [with his 
wife of some 30+ years who has been doing everything at home 
for years], that he is unable to deal with his entire 
situation on so many levels.  Even his retirement itself, 
apparently, was the result of changes in scheduling, routes, 
etc., all of which precipitated stress and altered the 
practiced and protected environment in which he had become 
acclimated.  

At any rate, setting skepticism aside, the Board must assess 
the current status of the veteran's residuals of the 
inservice brain trauma based on the evidence currently of 
record, which includes repeated extensive psychiatric, 
psychological and neurological testing.  At present, although 
there is a recent notation that he has right-sided 
impairment, this is not further specified, and otherwise, 
there is no supportable sign of neurological impairment other 
than purported subjective symptoms of headaches.  
Accordingly, the veteran's rating is predominantly based on 
non-neurological components.  

Moreover, the conclusions reached by a number of medical 
professionals in this regard are not only insightful, but 
well supported by numerous collateral testing procedures.  In 
any event, these may not be rebutted by mere contrary 
judgment or desire or the feeling that some of those 
assessments may seem to be somewhat illogical or overly 
generous.  See Colvin, op. cit.

Specifically, the veteran is shown to have dysphoric mood and 
restricted affect with poor eye contact, and impaired 
attention and concentration spans.  Extensive, objective and 
certified valid testing showed significant impairment in a 
number of critical areas including judgment, significant 
memory impairment, difficulty managing financial affairs, 
inability to do mental calculations and to manage day to day 
finances as well as significant difficulty in making 
appropriate decisions regarding personal health and safety 
and problem solving.  His most recent GAF of 55 appears high 
under light of these circumstances, and again may in part 
reflect his patently sheltered familial and occupational 
circumstances of 3+ decades.

In sum, he has been found to be incompetent to manage his own 
affairs or his financial affairs, and is in need of 
significant assistance [albeit not necessarily as 
contemplated within statutory entitlements for added 
compensation for aid and attendance or housebound benefits] 
in many of his day-to-day activities. 

Specifically, from an industrial standpoint, once he had 
terminated his longtime prior job (which with the benefit of 
hindsight, may have been modestly sheltered in nature), he 
has been analyzed by medical experts as being entirely unable 
to obtain or retain another.  

The Board finds that the criteria in effect prior to November 
7, 1996 are more beneficial to the veteran than those in 
effect since then.  Under the former criteria, the veteran's 
current symptoms more nearly approximate those required for 
the reasonable conclusion that he has virtual isolation 
within the community, and a demonstrable inability to obtain 
or retain substantially gainful employment.  The veteran's 
residuals of head trauma are now so profound as to cause 
total incapacitation, and it is virtually inconceivable that 
he would be able to return to the workplace.


ORDER

Entitlement to a 100 percent evaluation for brain syndrome 
associated with trauma is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

